Citation Nr: 1205745	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a pulmonary disorder, and if so, whether service connection is warranted.

2.  Whether there was clear and unmistakable error (CUE) in a July 2008 rating decision that denied service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Robert C. Brown, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and L.L.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from August 1953 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a pulmonary disorder finding that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran submitted a notice of disagreement in March 2010, claiming also that a July 2008 rating decision that denied service connection for a pulmonary disorder contained clear and unmistakable error (CUE).  In a July 2010 Statement of the Case, the RO characterized the issue as whether the decision to deny service connection for pulmonary problems was clearly and unmistakable erroneous.  Within the body of the SOC, however, the RO addressed both the CUE and new and material evidence claims.  The Veteran's July 2010 substantive appeal also addressed both claims.  Thus, the Board determines that both claims are properly on appeal. 

In October 2011, the Veteran and his companion, L.L., testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

After the case was certified to the Board, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a pulmonary disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim of entitlement to service connection for a pulmonary disorder was denied by a July 2008 RO decision.  He did not appeal. 

2.  The evidence received since the July 2008 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for a pulmonary disorder.

3.  The July 2008 RO decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied. 


CONCLUSIONS OF LAW

1. The July 2008 RO decision that denied entitlement to service connection for a pulmonary disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  Evidence received since the July 2008 RO decision that denied entitlement to service connection for a pulmonary disorder is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The July 2008 RO decision which denied service connection for a pulmonary disorder did not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board reopens the service connection claim for a pulmonary disorder finding that new and material evidence had been submitted to reopen the claim and remands the issue on the merits.  With respect to the claim to reopen based on new and material evidence, this award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary. 

Regarding the request for revision or reversal of the July 2008 final decision on the basis of clear and unmistakable error, VA's duties to notify and assist do not apply to these types of requests.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  While CUE, when demonstrated, may result in reversal or revision of a final decision on a claim for benefits, it is not by itself a claim for benefits.

II.  New and Material Evidence

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

The Veteran's claim of entitlement to service connection for a pulmonary disorder was initially denied by a July 2008 RO decision on the grounds that the medical evidence of record failed to show that this disability had been clinically diagnosed.  The service treatment records show that the pre-induction physical in December 1952 noted a history of pneumothorax.  In December 1953, the Veteran complained of his chest hurting and was evaluated, but chest x-rays were normal.  The Veteran was diagnosed with "immature personality."  The separation examination in June 1955 was normal and showed a negative chest x-ray.

In denying the claim in July 2008, the RO noted that service treatment records noted that the Veteran claimed to have a collapsed lung but that x-rays were negative for evidence of a collapsed lung or other pulmonary problem.  The RO also noted that there was no treatment documenting complaints of smoke inhalation or chemical exposure, as the Veteran claimed happened while serving in Korea.  The Veteran was notified of the July 2008 decision and of his appellate rights by a letter dated July 17, 2008.  He did not appeal.  Therefore, the July 2008 RO decision is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Veteran filed a claim to reopen in December 2009.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Evidence obtained since the July 2008 RO decision includes a private treatment records showing a diagnosis of chronic obstructive pulmonary disease, and a medical opinion in April 2010 that the Veteran had lung problems that are probably due to his direct exposure to asbestos and other fumes during a fire in Pusan, Korea.  The Veteran also testified at an October 2011 Board hearing along with his companion, L.L., in addition to submitting several written statements by himself, L.L., and his ex-wife in support of his claim. 

The evidence submitted since the July 2008 decision raises a reasonable possibility of substantiating the service connection claim for a pulmonary disorder.  Specifically, a medical doctor has found that the Veteran has a pulmonary disorder related to his military service.  This opinion was not previously considered by VA and supports the presence of a current pulmonary disability, which was not of record in the prior denial in July 2008.  The opinion also supports a relationship between the present lung disability and service.  Moreover, the lay statements of record support the presence of a chronic lung disorder since service.  For purposes of determining whether new and material evidence has been received, the credibility of the evidence is presumed.  See Justus, 3 Vet. App. at 512-513.  As the additional evidence is new and material, the claim of entitlement to service connection for a pulmonary disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III.  Clear and Unmistakable Error

The Veteran's representative has submitted written statements asserting clear and unmistakable error (CUE) in a July 2008 rating decision that denied service connection for a pulmonary disorder.  Specifically, the Veteran's representative contends that the RO misapplied the law by denying the service connection claim on the basis that the service treatment records did not show any treatment, complaint, or diagnosis of a lung disorder.  The Veteran's representative also asserts that the RO should have provided the Veteran with a VA examination at that time, as the record showed complaints of lung problems in service and the Veteran's present complaints of lung problems.  As noted above, the Veteran was notified of the July 2008 decision and of his appellate rights in a July 2008 letter but did not appeal.  Therefore, the July 2008 RO decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to 38 C.F.R. § 3.105(a) , a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The Veteran and his representative have not demonstrated that there was any CUE in the July 2008 rating decision.  The Veteran's argument that the RO failed to apply the law in July 2008 is without merit.  The Veteran's representative asserts that the RO's denial of service connection on the basis of no findings in the service treatment records pertaining to a lung disorder was clearly and unmistakably erroneous, because even though a disorder is not noted in the service treatment records, service connection still can be granted based on post-service evidence.  In making this argument, the Veteran's representative cites to instances involving service connection for hearing loss.  There is no legal error with denying a service connection claim on the basis of no in-service incurrence of a disability.  On the contrary, in-service incurrence of a disorder is one of the components of a service connection claim.  While reasonable minds might differ on when service connection should be granted, even when there is no medical evidence of treatment, complaint, or diagnosis in service, a debatable issue does not amount to CUE.  Additionally, the RO also noted that there was no medical evidence showing that the Veteran had a current clinical diagnosis of pulmonary or lung problems and that he had stated that he had not seen any medical professionals for his lungs.  The Veteran had not been diagnosed as having a current lung or pulmonary disorder at the time of the July 2008 rating decision.  The Veteran's disagreement with how the RO evaluated the facts does not amount to CUE.  

To the extent that the Veteran's representative is arguing that the RO failed to provide him with the requisite medical examination in 2008, this essentially amounts to an argument that the RO failed in its duty to assist him.  A breach of the duty to assist creates only an incomplete rather than an incorrect record.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); Elkins v. Brown, 8 Vet. App. at 396; Caffrey v. Brown, 6 Vet. App. at 383-84.  VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (failure to provide comprehensive medical examination could not, as a matter of law, serve to vitiate the finality of a prior rating decision on the basis of clear and unmistakable error).  

The evidence does not show that the correct facts were not before the RO at the time of the July 2008 decision, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the July 2008 decision was fatally flawed.  Accordingly, the request for revision of the July 2008 rating decision based on clear and unmistakable error is denied. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a pulmonary disorder, and the claim is reopened.

There was no CUE in the July 2008 rating decision that denied service connection for a pulmonary disorder.


REMAND

The Veteran contends that he has a pulmonary disorder related to his exposure to fire, smoke, and asbestos from a fire in Pusan, Korea in 1954.  He also has indicated that he had problems with his lungs prior to military service and a history of a collapsed lung, but that the exposure to the fire in Korea made his lung condition worse.

The Veteran's DD Form 214 shows that he earned, in pertinent part, the Korean Service Medal and had approximately one and a half years of foreign service.  The Veteran also submitted copies of photographs of destroyed building structures, which he states are photos of the aftermath of the fire in Pusan, Korea.

The service treatment records note that during his pre-induction physical examination in December 1952, his chest x-ray and physical examination was normal.  However, it was noted that the Veteran had a history of spontaneous pneumothorax in July 1950, with no residual symptoms and no abnormalities.  The Veteran later was seen in September, October, and December 1953 complaining of left-sided chest pain and/or cough.  Physical examination and chest x-rays were normal.  At one point it was questioned whether the Veteran actually had a history of pneumothorax.  The Veteran was evaluated for a mental health problem and was found to have an immature personality.  In February, April, and May 1954, the Veteran complained of a common cold, cough, and/or left chest pain.  In May 1954, the Veteran was diagnosed as having a common cold.  He was again treated for colds in October and November 1954.  The June 1955 discharge examination was normal and showed a negative chest x-ray.

After service, there are no medical records reflecting any treatment for the lungs for 55 years.  The Veteran testified at the October 2011 Board hearing that he had continued to experience problems with his lungs after service but had never sought treatment for his problems.  His companion, L.L., testified that she had known the Veteran for nine years and had noticed the Veteran having difficulties with his lungs during that time.  The Veteran's representative also referred to a letter from the Veteran's ex-wife, to whom he was married during and after military service, who noted that the Veteran had problems with his lungs right after service.  In April 2010, a private doctor, Dr. Irvin, submitted a statement that the Veteran was his patient and had lung problems that were probably due to his direct exposure to asbestos and other fumes during a fire in Pusan, Korea.  Private treatment records dated in April 2010 also show findings of chronic obstructive pulmonary disease and a chest x-ray with an assessment of hyperinflation.  

The Veteran's ex-wife submitted a written statement that she recalled the Veteran being hospitalized and treated for a collapsed lung while he was in high school, and that she was surprised that the military accepted him, as the doctors had advised him against strenuous labor.  She also recalled that when the Veteran was discharged from the Army he would have instances where he would not be able to breath.

The Veteran has submitted testimony that he has experienced continued symptomatology of a lung disorder since service and lay statements in support of his claim.  The record also shows a medical opinion that his lung problems are probably related to his service in Korea.  As the record shows an indication that the current lung symptomatology expressed by the Veteran might be related to his military service, a medical opinion is necessary to determine whether there is clinical evidence of a lung disorder that had its onset in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the appropriate service department and/ or records research center to corroborate whether a fire occurred in Pusan, Korea in 1954, and whether the Veteran's unit was located in Pusan, Korea during that time.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO with respect to the claim.

2.  After conducting the above development, schedule the Veteran for a VA pulmonary examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should identify all current lung disorders found to be present, i.e., chronic obstructive pulmonary disease, etc.

The examiner also should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent or greater probability) that any current lung disorder that had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to fire fumes.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms since his discharge from service, as well as the complaints and findings noted in the service treatment records.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


